DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 9/17/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a license plate capturing device, comprising: at least one image capturing unit configured to capture an image of an object to be captured, wherein the object to be captured is a license plate of a vehicle; a plurality of infrared light emitting units, located around the at least one image capturing unit, each of the plurality of infrared light emitting units for emitting invisible light having a predetermined wavelength, wherein the predetermined wavelength has an absorption band of at least one target covering the license plate capturing device and a reflection band of the license plate of the vehicle; a driving circuit, coupled to the plurality of infrared light emitting units; a detecting unit, for obtaining an environment value, and a control circuit, coupled to the driving circuit, the detecting unit and the at least one image capturing unit, controlling the driving circuit to execute one of a normal driving mode and a continuous driving mode based on a comparison between the environmental value and  the prior art fails to teach or reasonably suggest, that the environmental value is an environment humidity value and wherein the preset threshold value is a preset humidity value, the control circuit controls the driving circuit to execute the continuous driving mode in response to determining that the environment humidity value is higher than the preset humidity value, and the driving circuit continuously provides a driving current to the plurality of infrared light emitting units for a continuous period of time in the continuous driving mode, in combination with the other limitations of claim 1.
Claims 2-6 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 2.
Claim 7 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for removing a target covering a license plate capturing device, comprising: obtaining, by a detecting unit of the license plate capturing device, an environment value; determining, by a control circuit of the license plate capturing device, whether a continuous driving mode is to be entered based on a comparison between the environmental value and a preset threshold value,  the prior art fails to teach or reasonably suggest, 
Claims 8-11 are dependent on claim 8 and are allowable over the prior art of record for at least the same reasons as claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872